Title: C. W. F. Dumas to John Adams: A Translation, 15 January 1781
From: Dumas, Charles William Frederic
To: Adams, John



The Hague, Jany. 15, 1781
Honoured & dear Sir

I cannot find a french form to address you at the head of my Letters which pleases so much to my heart as this English. Give me leave therefore to make use of it even when I write to you in French, which, you know, is more easy to me.
Count Welderen and his wife have returned here. This, as you can see, contradicts the opinion of certain people that he is under the influence of Sir Joseph Yorke. He has a brother at Maastricht and took a detour to visit him and also, most likely, to spare his wife from the crossing at Moerdijk. The small delay in his arrival here is being overlooked by the public. This happens more often than you think.
I believe the number of ships taken by the English has been exaggerated. I have heard nothing spoken about the 10,000 to be sent to Zeeland, where there already are garrisons. They need to be reinforced, but not by 10,000 men. If I learn anything about it, I will let you know. Meantime, stay away from the politics of the Bourse, for several reasons, just as I ignore the rumors that circulate around here. For example, that the House of H– in Amsterdam would have underwritten 2 million Sterling for the new English loan.
I thank you, sir, for the news you were kind enough to send. I will make good use of it.
I have returned from several visits. No one here knows anything about the 10,000 men to be sent to Zeeland.
I am with much respect and attachment, sir, your very humble and very obedient servant,

Dumas

